 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     THOMAS L. W.,
 8
                               Plaintiff,                  CASE NO. C18-1857-BAT
 9
            v.                                             ORDER REVERSING THE
10                                                         COMMISSIONER’S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,                      AND REMANDING FOR FURTHER
11                                                         PROCEEDINGS
                               Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding him not disabled. The ALJ found knee

14   derangement, asthma, organic brain disorder, depression, anxiety, post-traumatic stress disorder

15   (PTSD) and personality disorder are severe impairments, plaintiff has the residual functional

16   capacity (RFC) to preform light work subject to environmental, exertional and mental

17   limitations, and plaintiff cannot perform past relevant work but is not disabled because he can

18   perform other jobs in the national econmy. Tr. 15-29. Plaintiff contends the ALJ erred in

19   discounting the opinions of examining psychologists Melanie Mitchell, Psy.D., and James Czysz,

20   Psy.D., and his testimony, and asks the Court to remand the matter for further proceedings. Dkt.

21   12 at 1. For the reasons below, the Court REVERSES the Commissioner’s final decision and

22   REMANDS the case with for further administrative proceedings under sentence four of 42

23   U.S.C. § 405(g).



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 1
 1                                             DISCUSSION

 2           The ALJ must give more weight to a treating doctor’s opinion than to a non-treating

 3   doctor, and more weight to an examining doctor’s opinion than to a non-examining doctor.

 4   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). Id. at 830-31 (quoting Murray v. Heckler, 722

 5   F.2d 499, 502 (9th Cir. 1983)). An ALJ does this by setting out a detailed and thorough summary

 6   of the facts and conflicting evidence, stating his interpretation of the facts and evidence, and

 7   making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ must do

 8   more than offer his conclusions; he must also explain why his interpretation, rather than the

 9   treating doctor’s interpretation, is correct. Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007). The

10   ALJ may reject the uncontradicted opinion of a treating or examining doctor’s opinion “clear and

11   convincing reasons.” Lester v. Chater, 81 F.3d at 830-31. Where contradicted, the ALJ must

12   provide “specific and legitimate reasons” that are supported by substantial evidence in the record

13   to reject a treating or examining doctor’s opinion. Id.

14   A.      Dr. Mitchell’s opinion

15           In March 2016, Dr. Mitchell examined plaintiff and opined plaintiff could not perform

16   activities within a schedule, maintain regular attendance, be punctual, maintain appropriate

17   behavior at work, or complete a normal workday without interruption from his mental

18   symptoms. Tr. 465-66. She also found plaintiff was markedly limited in his ability to understand,

19   remember, persist in tasks, adapt to changes, communicate and perform effectively in a work

20   setting. Id.

21           The ALJ discounted Dr. Mitchell’s opinions for three reasons. First the ALJ found the

22   doctor examined plaintiff “only once.” Tr. 25. This is a legally erroneous reason. Examining

23   doctors generally provide opinions based upon a single examination. The ALJ’s rationale would



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 2
 1   render all examining opinions superfluous and is also contrary to the requirement the ALJ

 2   consider all relevant evidence, including medical opinions of examining doctors. See 20 C.F.R. §

 3   416.945(a) (ALJ must assess medical reports in determining a claimant’s capacity to work).

 4           Next, the ALJ found Dr. Mitchell’s findings are “inconsistent with the claimant’s normal

 5   examination findings.” Tr. 25. The finding is not supported by substantial evidence. Dr. Mitchell

 6   observed plaintiff’s hygiene was poor, he made limited eye contact, his facial expressions were

 7   inappropriate, and he was sullen and flat. Tr. 466-67. Dr. Mitchell administered two standardized

 8   tests indicating plaintiff was suffering from severe anxiety and depression symptoms. Tr. 467.

 9   The doctor further noted psychomotor agitation and no evidence of feigning or malingering. Id.

10   And Dr. Mitchell found plaintiff was not within normal limits as to his thought process, memory,

11   and judgment. Based on test scores, the doctor further found plaintiff’s concentration was not

12   within normal limits. Id. The ALJ failed to provide any basis for the conclusion that Dr.

13   Mitchell’s examination findings were “normal” and as illustrated above, the doctor set forth

14   numerous non-normal findings that reasonably support her opinions about the severity of

15   plaintiff’s limitations.

16           And lastly, the ALJ found Dr. Mitchell’s opinions were inconsistent with plaintiff’s

17   statements that he has engaged in activities requiring planning and work with others, that he can

18   count change and use public transportation and that his nightmares do not occur frequently and

19   that his medications help him. Tr. 25. Substantial evidence does not support the finding.

20           Dr. Mitchell did not indicate plaintiff could not count money or take the bus. Rather she

21   indicated he had moderate limitations in his ability to understand and persists in tasks following

22   short instructions, learn new tasks, perform routine tasks, make simple work decisions and be

23   aware of normal hazards. These limitations are more consistent with the ability to count money



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 3
 1   and take the bus rather than limitations that preclude such activity. Additionally, although

 2   plaintiff checked a box in a function report he could “count change,” he also indicated he did not

 3   know how to use a checkbook or money orders, Tr. 292, and that his ability to handle money has

 4   gone downhill because he has “issues counting.” Tr. 293.

 5          The medical record shows plaintiff status regarding his nightmares and efficacy of

 6   medications, is unstable. In November 2016, plaintiff’s treating doctor noted plaintiff was taking

 7   medications, that plaintiff’s anxiety and nightmares were less disruptive though he still had

 8   trouble falling asleep. Tr. 575. But by 2017 when plaintiff appeared before the ALJ, plaintiff

 9   stated he was homeless and living on the streets, Tr. 92, having flashbacks, and not sleeping

10   much. Tr. 94. Moreover, Dr. Mitchell did not opine plaintiff was unable to work because of

11   nightmares. Rather she found plaintiff suffers from significant depression, anxiety, trauma

12   induced fears and memory problems. Hence plaintiff’s improvement regarding nightmares does

13   not contradict Dr. Mitchell’s opinions.

14          And lastly the ALJ stated plaintiff engaged in activities requiring planning and work with

15   others. However, the ALJ did not did not specify what these activities involved or why they

16   contradicted the doctor’s opinions. The Court assumes the ALJ was referring to his discussion at

17   step-three where the ALJ noted plaintiff was engaged in “positive community activities” and was

18   going to teach a martial arts class and develop a game with a group. Tr. 21. However, the record

19   does not flesh out what these activities involved. On review there is nothing showing what

20   positive community activity plaintiff performed, what was involved, or how long the activity

21   lasted. Likewise, while plaintiff twice mentioned in October 2016, he planned to help teach

22   marital arts and help a group create a game, there is no indication he actually engaged in these

23   activities, and they are not otherwise mentioned in the record.



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 4
 1          In sum, as the record does not establish what community activities plaintiff performed

 2   and whether plaintiff actually helped teach martial arts and create a game, the Court concludes

 3   that substantial evidence does not support the ALJ’s reliance on these activities to discount Dr.

 4   Mitchell’s opinions. The ALJ accordingly erred in rejecting Dr. Mitchell’s opinions. The error

 5   was harmful because the RFC determination does not fully account for all limitations that the

 6   doctor assessed.

 7   B.     Dr. Czysz,

 8          In 2015, Dr. Czysz examined plaintiff and opined he was markedly limited in adapting to

 9   changes in the workplace, communicating, performing effectively and completing a normal

10   workday due to psychological symptoms. Tr. 26. The doctor also found plaintiff was moderately

11   limited in his ability to understand, remember, persist in tasks following detailed instructions,

12   perform activating within a schedule, maintain attendance, make simple decisions, maintain

13   appropriate behavior, and set realistic goals and plan independently. Id.

14          The ALJ rejected Dr. Czysz’s opinions for the same reasons he rejected Dr. Mitchell’s

15   opinions; the ALJ as discussed above, accordingly erred. The fact an examining doctor sees a

16   claimant once is not a valid reason to reject the opinion; the ALJ relied upon activities do not

17   contradict the doctor’s opinions or are spelled out with sufficient clarity; and Dr. Czysz’s clinical

18   examination assessed numerous non-normal findings which support the doctor’s opinions. The

19   ALJ accordingly harmfully erred as the RFC determination does not fully account for Dr.

20   Czysz’s findings.

21   C.     Plaintiff’s Testimony

22          Plaintiff contends the ALJ erred in rejecting his testimony about the severity of his

23   mental symptoms. Dkt. 13 at 11. The ALJ found plaintiff’s testimony was inconsistent with



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 5
 1   normal examination findings. Substantial evidence does not support the finding. As discussed

 2   above, the ALJ erred in determining that both Dr. Mitchell and Dr. Czysz performed

 3   examinations that established “normal examination findings.” To the contrary, both doctors

 4   made findings that were not normal and not inconsistent with plaintiff’s testimony about his

 5   limitations.

 6           The ALJ also found plaintiff’s testimony as inconsistent with his activities, i.e., his

 7   ability to pay bills and count money; finishes what he starts and likes video games; uses public

 8   transportation, went to film school, engaged in community activities; has taken care of a dog;

 9   and stayed with friends and felt as though he was doing everything in the house. Tr. 24. The ALJ

10   also noted plaintiff said his mental health symptoms were improving and that he had fewer

11   nightmares. Tr. 26.

12          It is impermissible for the ALJ to penalize plaintiff for engaging in activities in an

13   attempt to lead a normal life. Hence living with friends, taking the bus, or caring for a dog are

14   not grounds to discount plaintiff’s testimony. Further, none of the activities contradict plaintiff’s

15   statements. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). For example, plaintiff never said he

16   could not take the bus, or that he could not count money or pay a bill. Also as noted above, the

17   record indicates while plaintiff can count money, his money handling ability is rudimentary, and

18   he acknowledged increasing problems counting money.

19          None of the activities upon which the ALJ relied to discount plaintiff’s testimony

20   establish the ability to perform gainful work activity. For instance, playing video games is a not a

21   daily activity that is transferrable to a work setting; it is thus not grounds for an adverse

22   credibility finding. See e.g. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). As noted above,

23   the record does not flesh out what plaintiff’s community activities involve. These activities are



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 6
 1   therefore not a clear and convincing reason to reject plaintiff’s testimony. Similarly, plaintiff’s

 2   claim he feels he is doing everything at his friend’s house does not establish that he in fact is

 3   engaged in activities that contradict his claimed limitations. The record simply does not establish

 4   what plaintiff did at the house.

 5          Plaintiff testified that he attended film school but his account indicates his attendance was

 6   short lived and that he was “kicked out” because he could not get along with others at the school.

 7   Tr. 88. And lastly, plaintiff has told his medical providers his medications help him and his

 8   nightmares. These statements are insufficient grounds to reject plaintiff’s testimony. First,

 9   plaintiff’s symptoms have waxed and waned. Second, plaintiff’s mental health symptoms are

10   long standing and persistent. Third, even assuming plaintiff has had periods of improvement,

11   there is scant medical evidence that plaintiff has improved to a point that is inconsistent with his

12   testimony. And lastly Plaintiff’s limitations appear to flow from his anxiety, trauma and

13   depression, not lack of sleep or nightmares. Dr. Mitchell in fact noted that plaintiff reported even

14   when he sleeps well, he still wakes up feeling exhausted and has no appetite. In sum, the Court

15   concludes the ALJ erred in discounting plaintiff’s testimony.

16                                             CONCLUSION

17          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

18   REMANDED for further proceedings under sentence four of 42 U.S.C. § 405(g).

19   /

20   /

21   /

22   /

23   /



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 7
 1           On remand the ALJ shall reassess Drs. Mitchell’s and Czysz’s opinions, and plaintiff’s

 2   testimony, develop the record and redetermine plaintiff’s RFC as necessary, and proceed to the

 3   remaining steps as appropriate.

 4          DATED this 20th day of August, 2019.

 5

 6                                                              A
                                                        BRIAN A. TSUCHIDA
 7                                                      Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION
     AND REMANDING FOR FURTHER PROCEEDINGS - 8
